IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State Police,            :
                   Petitioner         :
                                      :
            v.                        : No. 518 C.D. 2017
                                      : Argued: November 14, 2017
Pennsylvania State Troopers           :
Association (PSTA) (Trooper           :
Craig Acord),                         :
                   Respondent         :


BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                             FILED: January 5, 2018


            The Pennsylvania State Police (PSP) petitions for review of an
arbitrator’s award directing the PSP to reinstate Trooper Craig Acord (Grievant)
and place him on restricted-duty status for as long as a Protection From Abuse
(PFA) order prohibiting him from carrying a gun remains in effect, with no loss of
seniority and compensation for any losses incurred as a result of his discharge.
Because of the very restrictive scope of review of grievance arbitration awards, we
affirm.
                                         I.
             Following his assignment to the PSP’s Troop M, Trevose Station,
Grievant became romantically involved with Trooper Rachel Jones (Trooper
Jones).   However, after their relationship ended in 2014, Trooper Jones filed
several complaints against Grievant alleging harassing behavior.     As a result,
Grievant was issued a Supervisor’s Notation instructing him to cease
communications with Trooper Jones and was the subject of two internal and Equal
Employment Opportunity (EEO) investigations relating to his alleged conduct.
Ultimately, Captain Brian Tobin (Captain Tobin), Troop M’s Commander, found
the allegations “not sustained” and the Department Discipline Office’s
(Department) EEO officer also found no violations.


             In December 2015, alleging the same harassing behavior, Trooper
Jones filed for a PFA. As a result, a temporary PFA was then issued against
Grievant, which was later made permanent on May 10, 2016.           Among other
conditions, that permanent PFA restricted Grievant from carrying any firearm until
May 2018.


             Because Grievant cannot perform his normal duties as a state trooper
without carrying a firearm, he was placed on restricted-duty “for the duration of
time the order is in effect.” (Reproduced Record (R.R.) at 259a.) A third internal
investigation was then initiated, which confirmed the issuance of the permanent
PFA and its firearms prohibition. On August 9, 2016, Captain Tobin issued a
Disciplinary Action Report sustaining the allegation that a permanent PFA was
entered against Grievant that included a firearms prohibition.



                                         2
            On October 26, 2016, the Department issued a Notice of Disciplinary
Penalty (NDP) dismissing Grievant from his employment with the PSP.         As
pertinent, the NDP provides:

            On December 21, 2015, [Trooper Jones] . . . obtained a
            temporary PFA order against [Grievant] . . . . [who] had
            been assigned to the Troop M, Trevose Station until
            November 25, 2015, when he was temporarily transferred
            to the Dublin Station and was ordered by Captain Brian
            Tobin to have no contact with Trooper Jones. On May
            10, 2016, the Honorable Judge James M. McMaster,
            issued a permanent PFA order against [Grievant] at the
            conclusion of the applicable hearing. Judge McMaster
            ruled that [Grievant] knowingly engaged in a course of
            conduct or repeatedly committed acts toward another
            person (Trooper Jones) . . . without proper authority,
            under circumstances which placed the person in
            reasonable fear of bodily harm.        In making his
            determination, Judge McMaster cited in part the
            following facts:

                  Despite Trooper Jones’ clear instructions and
            desires to limit her contact with [Grievant] to
            professional situations, [Grievant] went out of his way to
            create or maintain or renew a romantic relationship.

                [Grievant] told Trooper Jones, “You will always
            be mine” and then kissed her on the neck on or about
            May 9, 2015, at the Trevose Station.

                 [Grievant] attempted to photograph Trooper Jones
            bent over at the Trevose Station on or about June 10,
            2015, and had no credible explanation for doing so.

                  [Grievant] was parked in the 7-Eleven parking lot
            near Trooper Jones’ residence on or about November 17,
            2015, with the sole intent of monitoring Trooper Jones’
            activities.




                                        3
                    After being transferred to the Dublin Station,
               [Grievant] returned to the Trevose Station probably
               knowing Trooper Jones would find out and that such
               actions would cause her fear.

               The PFA is in effect until May 9, 2018. The order
               prohibits [Grievant] from . . . possessing, transferring, or
               acquiring any firearm. The firearm prohibition prevents
               [Grievant’s] unrestricted performance of basic police
               duties for the duration of the order.

                     3. [Grievant’s] conduct and behavior in this matter
               are in violation of the following State Police Field
               Regulations:

               SECTION                          TITLE

               FR 1-1.02                        Unbecoming Conduct
               FR 1-1.03                        Conformance to Laws

                     4. [Grievant] enlisted in the State Police on May 4,
               2009. During his career, [Grievant] has not been the
               subject of disciplinary actions.


(R.R. at 334a-335a.) Significantly, the NDP does not list as a reason that the PSP
had just cause for discharging Grievant because he was unable to perform an
“essential job function”1 because he was forbidden to carry a gun.


               Grievant timely grieved his discharge and, because the parties were
unable to resolve the grievance through the contractual steps, the matter was


       1
         One of the “Essential Job Functions” of a state trooper is to “Load, unload, aim and fire
using each hand from a variety of body positions handguns, shotguns and other agency firearms
under conditions of stress that justify the [use] of deadly force and at levels of proficiency
prescribed in certification standards.” (R.R. at 347a.)




                                                4
referred to arbitration.   On January 19, 2017, a hearing was held before an
arbitrator on the stipulated issue, “[D]id the Pennsylvania State Police have just
cause for the discharge of the Grievant[?] . . . If not what shall the remedy be?”
(R.R. at 7a-8a.) According to the arbitrator, during that hearing, “both parties had
a full and fair opportunity to present documentary and other evidence, examine and
cross-examine witnesses, and offer argument in support of their respective
positions. The parties filed post-hearing briefs, and the matter was submitted to the
Arbitrator for an expedited Award.” (Arbitrator’s Award at 2.)


             On March 29, 2017, the arbitrator issued an Award and Remedy
sustaining Grievant’s grievance because the Department did not have “just cause”
to discharge him based on two limited reasons listed in the NDP (i.e., Unbecoming
Conduct and Conformance to Laws). That Award and Remedy reads, in full:

             The grievance is sustained, primarily because the
             Department’s decision to discharge is based on the
             underlying incidents of harassing conduct alleged in the
             PFA that were the subject of the first two internal
             investigations and found ‘not sustained’ and that were
             neither proven at the arbitration hearing nor considered
             when the Disciplinary Action Report was issued.
             Accordingly, the Department did not have just cause to
             discharge [Grievant].

             As the remedy, the Department is directed to reinstate
             [Grievant] to his former position (i.e., restricted duty
             status during the time the PFA remains in effect) with no
             loss of seniority. The Department is further directed to
             make [Grievant] whole for any losses incurred as a result
             of his discharge, including but not limited to back pay
             and benefits, less any interim earnings.




                                         5
                The Arbitrator shall retain jurisdiction of the case for the
                sole purpose of resolving any disputes over the
                implementation of the remedy.


(Arbitrator’s Award at 3.) This appeal followed.2


                                                II.
                On appeal, the PSP contends that the arbitrator’s award was in excess
of his powers and that there were irregularities in the proceedings. Before we
reach the merits, a review of our scope of review for Act 1113 grievance awards is
necessary.


                                                A.
                Section 7(a) of Act 111, 43 P.S. § 217.7(a), provides that the
determination of an arbitration board “shall be final on the issue or issues in
dispute” and “[n]o appeal therefrom shall be allowed to any court.” In City of
Washington v. Police Department of Washington, 259 A.2d 437 (Pa. 1969),
consistent with other statutes providing that no appeal was allowed, our Supreme
Court held that appeals from interest arbitration awards could be taken through the
court’s common-law writ of certiorari, also known as “narrow” certiorari review.




       2
          While the award provides that “A full Opinion will issue only upon request of either
party[,]” neither party requested a written opinion from the arbitrator prior to this appeal.
(Arbitrator’s Award at 2.)

       3
           Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1–.10.




                                                 6
               Originally, the [common-law] writ of certiorari was
               limited to an inspection of the record for jurisdiction
               below and for correction of errors appearing on the face
               of the record; neither the opinion of the court below nor
               the evidence in the case formed any part of the record,
               and the merits could not be inquired into on certiorari.
               This became known as “narrow certiorari” and only
               looked at the fairness of the proceeding, not the outcome.
               Our Supreme Court later developed a “broad certiorari”
               in which the appellate court looked beyond the
               jurisdiction of the court below and regularity of the
               proceedings to determine, by examining the testimony,
               whether the findings of the court below were supported
               by evidence or whether it was guilty of an abuse of
               discretion or an error of law.


MEC Pennsylvania Racing v. Pennsylvania State Horse Racing Commission, 827
A.2d 580, 586 (Pa. Cmwlth. 2003), as amended (July 15, 2003).


               Act 111, just two sections in length, does not even mention grievance
arbitration and, unlike the Public Employe Relations Act (PERA),4 explicitly requires
grievance arbitration. Notwithstanding this fact and that the “essence test” was held
to be the appropriate scope of review of grievance arbitrations under PERA, in
Pennsylvania State Police v. Pennsylvania State Troopers’ Association (Betancourt),
656 A.2d 83 (Pa. 1995), our Supreme Court extended narrow certiorari review to
police and firemen grievance arbitrations.


               Our Supreme Court has articulated that “narrow” certiorari review
encompasses four issues: (1) jurisdiction; (2) the regularity of the proceedings; (3)

      4
          Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101–1101.2301.




                                               7
excess in exercise of powers; and (4) deprivations of constitutional rights. City of
Pittsburgh v. Fraternal Order of Police, 938 A.2d 225, 229 (Pa. 2007). “Such
review embodies a balancing of the legislative policy objective of shielding
arbitration awards from judicial modification, with the residual need to avoid
giving arbitrators unlimited powers.” Department of Corrections v. Pennsylvania
State Corrections Officers’ Association, 12 A.3d 346, 355 (Pa. 2011) (citing City
of Philadelphia v. Fraternal Order of Police, Lodge No. 5, 768 A.2d 291, 296 (Pa.
2001)).


              With that, we turn to the specific issues raised on appeal.


                                              B.
              The PSP contends that the arbitrator’s award was in excess of his
powers because he reinstated Grievant back to restricted-duty status even though
Grievant is forbidden to carry a gun. It argues that the CBA only mentions
“restricted-duty status” in one context – when an internal investigation is pending
and/or prior to the issuance of an NDP.5

       5
         While “operat[ing] a law enforcement vehicle” is an “essential job function” of a state
trooper (R.R. at 347a), a state trooper may only be discharged for:

              [10] Loss of Pennsylvania operating privileges for 180 or more
              days, except for recall or suspension of operating privileges of any
              person whose incompetency has been established under Title 75
              Pa. C.S. § 1519 (Motor Vehicle Code).

(R.R. at 339a.) When an officer loses operating privileges for less than 180 days, because that
state trooper cannot be discharged, he or she would necessarily have to be placed on restricted-
duty status.




                                               8
             In addressing whether an arbitrator acted in excess of his or her
powers, our Supreme Court has stated that “[a]n arbitrator’s powers are limited.
He or she may not mandate that an illegal act be carried out; he or she may only
require a public employer to do that which the employer could do voluntarily.”
Betancourt, 656 A.2d at 89-90. Additionally, “the award must encompass only
terms and conditions of employment and may not address issues outside of that
realm.” Id. “An error of law alone will not warrant reversal under the narrow
certiorari scope of review.” Id. When assessing an arbitrator’s jurisdiction, we
look to whether the arbitrator has the power to decide the issue subject to dispute.
Bensalem Township v. Bensalem Township Police Benevolent Association, Inc.,
803 A.2d 239 (Pa. Cmwlth. 2002). Arbitrators exceed their jurisdiction when they
address questions not submitted to them by the parties. Id. at 242.


             Regarding the PSP’s contention that the arbitrator exceeded his
authority, our decision in Bensalem Township is instructive. In that case, an
arbitrator sustained a grievance filed by a police officer who claimed that the
township failed to follow the terms of a CBA regarding the discharge of police
officers.   The arbitrator not only fashioned an order calling for the officer’s
reinstatement, but also directed the township to pay the officer back pay for the
entire period of his discharge, which was directly at odds with a 12-month back
pay limitation in the CBA. On appeal, the township asked this Court to vacate that
portion of the award in direct contravention of the CBA because the arbitrator
exceeded his authority and/or jurisdiction. We rejected that argument, explaining:

             In this case, even though Arbitrator Kasher required the
             Township to pay Patrolman Maddocks 21 months of
             backpay when the contract only allows him to award 12

                                         9
            months backpay, because that award does not require
            the Township to perform an illegal act or require the
            Township to perform an act which it could not do
            voluntarily, we cannot say, unfortunately, that
            Arbitrator Kasher exceeded his authority,

            As to whether Arbitrator Kasher acted outside his
            jurisdiction in awarding Patrolman Maddocks lost wages
            and benefits equaling approximately 21 months when the
            contract limits the backpay awards to one year, while we
            have never squarely addressed this question, we have
            indicated that under this standard, arbitrators exceed their
            jurisdiction when they address questions not submitted to
            them by the parties. If we were to hold, as the
            Township suggests, every time an arbitrator’s
            decision was not in accord with the collective
            bargaining agreement that it would be no different
            than applying the essence test, the test applied to all
            other public and private grievance arbitration awards in
            Pennsylvania except those grievance arbitration awards
            in an Act 111 bargaining unit.

            Because the jurisdiction of an arbitrator goes to his or her
            power to decide an issue in dispute rather than his or her
            fashioning of an award, we need only decide if
            Arbitrator Kasher had jurisdiction to address the
            issue in dispute. In this case, the issue in dispute
            submitted to Arbitrator Kasher was whether just cause
            existed to terminate Patrolman Maddocks, and because
            neither party alleges that Arbitrator Kasher did not have
            jurisdiction to determine that issue, we cannot,
            unfortunately, say that he acted outside of his
            jurisdiction.

            Accordingly, only because we are compelled to do so, we
            affirm the arbitrator’s award.


Bensalem Township, 803 A.2d at 242-43 (emphasis added, footnote and citations
omitted).



                                        10
                For identical reasons to those stated in Bensalem Township, we reject
the PSP’s contention that the arbitrator’s award here exceeded his authority and/or
jurisdiction. In this case, the PSP discharged Grievant for two specific reasons:
“Unbecoming Conduct” and “Conformance to Laws.” (R.R. at 335a.) Because the
NDP did not discharge Grievant because of his inability to carry a firearm or carry
out essential job functions, the limited issue before the arbitrator was whether the
aforementioned reasons demonstrate “just cause” for discharge, and “[i]f not[,]
what shall the remedy be?” (R.R. at 7a-8a.) Because the award does not require
the PSP to perform an illegal act or an act that it could not do voluntarily, the
arbitrator did not exceed his authority. Moreover, because the parties stipulated
that the arbitrator had jurisdiction to decide whether there was just cause to
discharge Grievant and to decide the remedy, the arbitrator clearly acted within his
jurisdiction.


                                           C.
                The PSP also contends that the arbitrator exceeded his authority by
purportedly requiring the re-litigation of an issue previously adjudicated in the
PFA hearing, which should have been precluded under the doctrine of res judicata
and/or collateral estoppel. Pursuant to the NDP, the PSP discharged Grievant for
“Unbecoming Conduct” (FR 1-1.02) and “Conformance to Laws” (FR 1-1.03).
Those sections of the CBA state:

                [1] Engaging in any action that constitutes the
                commission of a felony or a misdemeanor which
                carries a potential sentence of more than one (1) year,
                or in any action that constitutes the commission of an
                equivalent offense in another jurisdiction, state, or
                territory.   Neither a criminal conviction nor the


                                          11
               pendency of criminal charges is necessary for
               disciplinary action in such circumstances. In addition, a
               declination of prosecution shall not preclude disciplinary
               action.

               [2] Engaging in domestic violence involving physical
               abuse of any victim; or engaging in activity which
               would cause a reasonable person to be in fear of bodily
               injury to the extent the member’s conduct falls under
               subsection [1] above.

               [3] Any use of a firearm to threaten another except as
               appropriate in the scope of employment (whether or not a
               specific, officially assigned, duty) or in the defense of
               self or others. This includes the use of a loaded or
               unloaded firearm to threaten another, regardless whether
               as a joke or in horseplay.


(Appendix F of the CBA, R.R. at 226a) (emphasis added).


               However, even accepting the contention that the arbitrator was bound
to the findings in the PFA order and ignoring the arbitrator’s statement that “[t]he
fact of the PFA is obviously binding, and it’s already been established and it’s in
the record[,]”6 the PSP still failed to establish that Grievant committed either of the
violations with which he was charged. Nothing in the PFA proceeding establishes
“physical abuse” or “the commission of a felony or a misdemeanor which carries a
potential sentence of more than one (1) year . . .” or the “use of a firearm to
threaten another,” which is necessary to make out the provisions with which he
was charged.7 Because the offenses with which he was charged have not been

      6
          See R.R. at 30a-31a and Arbitrator’s Award at 3.

      7
          The transcript for the PFA order provides:
(Footnote continued on next page…)

                                                12
(continued…)

           THE COURT: All right. The statute involved, and I’m going to
           read this one provision, defines abuse a number of ways, one of
           which is knowingly engaging in a course of conduct or repeatedly
           committing acts toward another person, including following the
           person, without proper authority, under circumstances which place
           the person in reasonable fear of bodily injury.

           Both parties -- or both sides agree that that’s the only provision the
           definition of abuse that’s applicable here, so that’s the [] only
           provision that I took into consideration.

           I’m aware of the impact that this decision will have on the parties.
           My job under the law is to apply the law to the facts that I find so
           I’m going to discuss some of the facts that I find, and these are not
           all of the facts, but the principal facts that I find in rendering my
           decision.

           It’s clear that the plaintiff tried to remain on professional, friendly
           terms with the defendant while always conveying that the
           relationship -- the romantic relationship they had was over and
           would not resume.

           The defendant clearly ignored her position and grasped for reasons
           to give himself hope for a renewed romantic relationship.

           The defendant clearly persisted despite knowing that plaintiff had
           moved on and did not want further romantic contact. I find that the
           defendant did, in fact, tell her something to the order of, You will
           always be mine and kissed her on the neck on or about May 9th of
           2015 at the State Police barracks.

           I find that the defendant clearly tried to take a picture of her -- of
           the plaintiff bent over on or about June 10th and his explanation as
           to what he was doing is simply not credible.

           I find that his parking in the 7-Eleven parking lot on or around
           November 17th was solely to try to be in a location where he could
           see her or check on her activities, and to the extent that that was his
(Footnote continued on next page…)

                                            13
made out, the arbitrator properly found that the PSP did not establish “just cause”
for Grievant’s discharge.


                                               D.
              Finally, the PSP contends that there was an “irregularity” in the
proceeding because the arbitrator considered the disposition of prior internal


(continued…)

              regular route, he took that route in the past or did so because he --
              it took him near her residence and near the gym she used.

              I find that despite her clear instructions and desires to limit their
              contact to professional situations, the defendant went out of his
              way to create or maintain or renew a romantic relationship.

              I find in considering all of his actions over the period from July of
              2014 to December of 2015, the plaintiff was in reasonable fear for
              her safety and reasonable fear of bodily harm. Even though the
              defendant’s use of the Chat System and going back to Trevose
              after he was transferred to Dublin may not have been intended to
              add to her fear, he clearly did it and he should have known and
              probably did know that she would find out about that and be
              fearful because of it.

              Mr. Acord, I know that you are going to blame me or Ms. Jones for
              what’s happening, but you have nobody but yourself to blame.
              She and the Pennsylvania State Police gave you every chance to
              stop and you just wouldn’t, so whatever the consequences of the
              Order that I’m entering, I am entering an Order for a two-year
              period of time. I have written the Order on the form and my staff
              will pass that out -- make copies of it and pass it out.

              You have nobody to blame but yourself, sir.

(R.R. at 294a-297a.)




                                              14
investigations when issuing the award even though during that hearing, the
arbitrator purportedly ruled that the outcome of those investigations could not be
used as evidence that the allegations against Grievant were untrue.


             The requirement under the narrow certiorari test that there must be
“regularity of the proceedings” embodies three areas: “(1) whether there actually
were proceedings, (2) whether the parties had notice of the proceedings, and (3)
whether the process of the entity or individual conducting the proceedings was
regular . . . .” City of Wilkes-Barre v. Wilkes-Barre Fire Fighters Association
Local 104, 992 A.2d 246, 251-52 (Pa. Cmwlth. 2010) (emphasis added).                    In
reviewing an arbitration award for such irregularities, courts are “limited only to a
review of the record presented to it.” Borough of Montoursville v. Montoursville
Police Bargaining Unit, 958 A.2d 1084, 1089-90 (Pa. Cmwlth. 2008) (quoting
West Pottsgrove Township v. West Pottsgrove Police Officers’ Association, 791
A.2d 452, 458 (Pa. Cmwlth. 2002)).


             Likely due to the phrase’s self-defining nature, there is a paucity of
cases actually addressing what makes a proceeding and/or process “regular” or
“irregular” for purpose of narrow certiorari review.8             Whether or not that

      8
           While there is ample case law defining the word “irregularity” in the context of
common law arbitration cases under 42 Pa.C.S. § 7341, the scope or review of such cases is
different than narrow certiorari review. Under common law arbitrations:

             The award of an arbitrator in a nonjudicial arbitration . . . is
             binding and may not be vacated or modified unless it is clearly
             shown that a party was denied a hearing or that fraud,
             misconduct, corruption or other irregularity caused the
             rendition of an unjust, inequitable or unconscionable award.
(Footnote continued on next page…)

                                            15
proceeding and/or process is “regular” largely turns on if the decision was issued in
accordance with prescribed practice.


               There is no dispute that the parties had notice and that during the
proceeding “both parties had a full and fair opportunity to present documentary
and other evidence, examine and cross-examine witnesses, and offer argument in
support of their respective positions. The parties filed post-hearing briefs, and the


(continued…)

Id. (emphasis added). “In this context, irregularity refers to the process employed in reaching
the result of the arbitration, not to the result itself.” Gargano v. Terminix International Co., L.P.,
784 A.2d 188, 193 (Pa. Super. 2001) (emphasis added). As we have explained, however,
“[n]arrow certiorari review, unlike the scope of review applicable in common law arbitration,
does not specifically encompass fraud as an area for review.” City of Wilkes-Barre, 992 A.2d at
254. The same can be said of misconduct and corruption. The only full definition of that term
we can find is in a book published in 1828, no less, stating:

               An irregularity [of the proceedings] may be defined to be, the want
               of adherence to some prescribed rule or mode of proceeding; and it
               consists, either in omitting to do something that is necessary for the
               due and orderly conducting of a suit, or doing it in an unseasonable
               time, or improper manner. Thus, the want of notice is an
               irregularity, whether it be to process, upon a declaration, or of trial
               or inquiry: so, if the notice be not given in due time, or a proper
               manner. In general, an irregularity is either in mesne process, or
               the proceedings thereon before judgment, or in the judgment, or
               execution. If there be any irregularity in the process, or notice to
               appear thereto, or in the delivery, filing or notice of declaration, or
               notice of trial or inquiry, the defendant, we have seen, may move
               the court to set aside the proceedings . . . .

Francis J. Troubat and William Tidd, The Practice of the Courts of King’s Bench and Common
Pleas in Personal Actions and Ejectment: To Which Are Added the Law and Practice of Extents
and the Rules of Court and Modern Decisions in the Exchequer of Pleas at 561 (1828) (emphasis
added).



                                                 16
matter was submitted to the Arbitrator for an expedited Award.” (Arbitrator’s
Award at 2.) Just because a party does not agree with an arbitrator’s evidentiary
rulings does not make the process irregular, even if the arbitrator’s rulings were
inconsistent or just plain wrong.


             In any event, the arbitrator’s evidentiary rulings were proper. As the
arbitrator explained at the hearing:

             I have explained in our off-the-record conversation that if
             either side in relying on the underlying allegations to
             either say they’re true, or they’re not true based on, you
             know, a court hearing or based on an internal
             investigation --- neither is binding on me. The findings
             of the internal aren’t binding on me. The findings of the
             court hearing aren’t binding on me except for the fact
             that there is a ---. The fact of the PFA is obviously
             binding, and it’s already been established and it’s in
             the record.

             So I’m not --- unless there’s going to be . . . firsthand
             testimony about the allegations themselves, that can
             come in. The prior investigation can come in as
             background, but they’re not going to prove, in this
             proceeding that the allegations are true.


(R.R. at 30a-31a) (emphasis added).         Because the PSP had the burden of
demonstrating “just cause” and the arbitrator explained that he would not rely on
the prior internal reports and investigations for making out that burden, it was not
inconsistent for the arbitrator to sustain the grievance “primarily because the
Department’s decision to discharge is based on underlying incidents of harassing
conduct alleged in the PFA that were the subject of the first two internal
investigations and found ‘not sustained’. . . .” (Arbitrator’s Award at 3.)

                                         17
            Accordingly, and for the foregoing reasons, we affirm the arbitrator’s
award sustaining Grievant’s grievance.



                                     ______________________________
                                     DAN PELLEGRINI, Senior Judge




                                         18
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State Police,            :
                  Petitioner          :
                                      :
            v.                        : No. 518 C.D. 2017
                                      :
Pennsylvania State Troopers           :
Association (PSTA) (Trooper           :
Craig Acord),                         :
                   Respondent         :




                                     ORDER


            AND NOW, this 5th day of January, 2018, it is hereby ordered that the
award of the arbitrator dated March 29, 2017, is affirmed.



                                      ______________________________
                                      DAN PELLEGRINI, Senior Judge
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State Police,                :
                   Petitioner             :
                                          :   No. 518 C.D. 2017
             v.                           :
                                          :   Argued: November 14, 2017
Pennsylvania State Troopers               :
Association (PSTA) (Trooper               :
Craig Acord),                             :
                   Respondent             :


BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

DISSENTING OPINION
BY JUDGE McCULLOUGH                                     FILED: January 5, 2018


             In this case, a court of common pleas (trial court) entered a Protection
From Abuse (PFA) order against Trooper Craig Acord (Grievant), finding that he
committed domestic abuse against a fellow trooper. As a result of the PFA order,
Grievant is unable to possess a firearm for two years and, as such, he cannot perform
the basic and essential duties for which he was hired to perform as a trooper for the
Pennsylvania State Police (PSP). For three distinct reasons, I respectfully dissent
from the thoughtful Majority opinion affirming the decision of an arbitrator who,
after the trial court issued the PFA order, determined that the PSP lacked just cause
to dismiss Grievant and reinstated him to a position with the PSP.
             First, the underlying conduct that gave rise to the PFA order established
that Grievant committed actions that would constitute the crime of stalking, a first-
degree misdemeanor, and under the collective bargaining agreement (CBA), this
fact, alone, plainly warrants his dismissal for just cause. See sections 1104(1) and
2709.1 of the Crimes Code, 18 Pa.C.S. §§1104(a), 2709.1; Reproduced Record
(R.R.) at 183a, 226a. Although “a mere error of law will not support a finding that
the arbitrator exceeded [his] powers,” City of Philadelphia v. Fraternal Order of
Police, Lodge No. 5, 768 A.2d 291, 296-97 (Pa. 2001), here the arbitrator ignored
and/or failed to give effect to the findings of fact and conclusions of law that were
previously issued by the trial court in the PFA proceedings. In my view, the
arbitrator’s disregard of the PFA order and decision, based upon his erroneous belief
that it is not “binding,” (R.R. at 30a-31a), goes well beyond a simple error in
interpreting or applying the law, and evidences instead an abuse of the arbitrator’s
power and authority. Cf. Aircraft Braking Systems Corp. v. Local 856, International
Union, 97 F.3d 155, 159 & 161-62 (6th Cir. 1996) (discussing collateral estoppel in
the context of arbitration proceedings and noting that the federal circuit court of
appeals “have held uniformly that arbitrators are bound by prior federal court
decisions under the doctrines of collateral estoppel and/or res judicata.”). Therefore,
per the PFA order, the PSP had just cause to dismiss Grievant, and, as such, the
arbitrator’s decision to the contrary should be reversed.
             Second, and in the alternative, the arbitrator created a procedural
irregularity in the form of an evidentiary ruling that he had made, only to later violate
that very ruling to the detriment of the PSP.           With respect to the internal
investigations that the PSP conducted into Grievant’s behavior, which determined
that the allegations were “not sustained,” the arbitrator informed the parties at the
hearing: “The prior investigations can come in as background, but they’re not going
to prove, in this proceeding, that the allegations are untrue.” (R.R. at 31a.) Yet, in


                                       PAM - 2
his decision, the arbitrator sustained the grievance “primarily because the [PSP’s]
decision to discharge [Grievant] is based on the underlying incidents of harassing
conduct alleged in the PFA that were the subject of the first two internal
investigations and found ‘not sustained’ . . . .” (Decision at 3.) As represented in
the PSP’s brief, had the PSP known that the arbitrator would base his decision on
reasoning that directly contravenes his earlier evidentiary ruling, the PSP would have
presented evidence regarding the investigations and their inconclusive nature.
(PSP’s brief at 23.)      Because the arbitrator employed a process that was
fundamentally unfair in reaching the result of the grievance, I would conclude that
the arbitrator created a “procedural irregularity” worthy of setting aside the decision
and award in favor of Grievant. See also City of Philadelphia v. Fraternal Order of
Police Lodge No. 5 (Breary), 985 A.2d 1259, 1269 (Pa. 2009) (vacating an
arbitrator’s decision when the arbitrator issued a ruling that constructively precluded
a party from presenting its case-in-chief).
             Third, pertaining to the remedy fashioned by the arbitrator, as the PSP
argues, the arbitrator effectively rewrote the CBA between the PSP and the
Pennsylvania State Troopers Association (PSTA), which states that the “arbitrator
shall neither add to, subtract from, nor modify the provisions of this Agreement.”
(R.R. at 183a.) Pursuant to the terms of the CBA and the uncontroverted evidence
at the hearing, a limited duty position is only available to a trooper of the PSTA
when the trooper sustains an illness or injury, and a restricted duty position is only
available during the time in which a trooper is under internal investigation. (R.R at
98a-99a, 113a-16a,174a, 201a-02a; see also R.R. at 190a-96a.) This is what the
parties had bargained for when they signed the CBA, and it is undisputed that none
of these circumstances existed at the time the PSP discharged Grievant. Otherwise,


                                      PAM - 3
had the arbitrator reinstated Grievant to his normal position of trooper, the arbitrator
would arguably be ordering the commission of an illegal act, due to the fact that the
use of a firearm is a core and indispensable duty of a trooper, and Grievant cannot
possess a firearm given the PFA order. (R.R. at 374a.) Cf. State Correctional
Institution at Forest v. Pennsylvania State Corrections Officers Association, __ A.3d
__, __ (Pa. Cmwlth., No. 265 C.D. 2017, filed November 17, 2017), slip op. at 8-10
(“The Arbitrator’s direction that, upon reinstatement, Grievant should not supervise
inmates is at odds with the statutory definition of a corrections officer . . . . [T]he
Arbitrator’s award essentially modified the Department’s managerial right by
restricting it from placing Grievant in a supervisory role.”). In other words, in these
circumstances, the arbitrator would unnecessarily place Grievant in a dangerous
situation where he would be unable to defend himself, or the public, by utilizing a
firearm.
             In essence, the arbitrator here engaged in “interest arbitration,” and
transcended his power and authority by bypassing the negotiation process on a
mandatory subject of collective bargaining, see City of Allentown v. International
Association of Fire Fighters Local 302, 157 A.3d 899, 911-14 (Pa. 2017), and
devising a brand new position – and potentially class of employees – within the PSP
in order to find Grievant employment. See also City of Pittsburgh v. Fraternal Order
of Police Fort Pitt Lodge No. 1, 111 A.3d 794, 802 (Pa. Cmwlth. 2015) (en banc)
(“In sum, the arbitrator had jurisdiction to decide a grievance that the wages paid to
on-duty police officers violated the CBA. However, in fashioning this award, he
acted as an interest arbitrator, which exceeded his jurisdiction and authority in a
grievance arbitration.”). Consequently, I would conclude that this error, too, justifies
vacating the arbitrator’s award.


                                       PAM - 4
For these reasons, I must respectfully dissent.




                              ________________________________
                              PATRICIA A. McCULLOUGH, Judge




                         PAM - 5